EXHIBIT 99.1 Sun Healthcare Group, Inc. Reports Third-quarter Operating Results; Meets Analyst Expectations for Diluted Earnings Per Share from Continuing Operations for the Quarter Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (Oct. 27, 2010)—Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced its operating results for the third quarter ended Sept. 30, 2010. Normalized results for the third-quarter period ended Sept. 30, 2010: · consolidated revenues rose 1.1 percent to $476.0 million, compared to the same period in 2009; o increased patient acuity resulted in solid reimbursement rates in quarter; o hospice and rehabilitation therapy businesses showed revenue growth; · consolidated adjusted EBITDAR was $60.6 million and adjusted EBITDAR margin was 12.7 percent; · diluted earnings per share from continuing operations (after giving effect to the issuance of 30.76 million shares in the Company’s equity offering) were $0.18; · diluted earnings per share from continuing operations would have been $0.23 based on shares outstanding prior to the issuance of 30.76 million shares in the Company’s August equity offering and before the application of the offering proceeds, which equals the mean of diluted earnings per share from continuing operations estimates for the third quarter from analysts who publish on First Call; · free cash flow was $21.3 million for the quarter; and · results have been normalized to exclude the impact of $4.7 million for transaction costs associated with the separation transaction described in further detail below in this press release. Commenting on the Company’s third-quarter results, Richard K. Matros, Sun’s chairman and chief executive officer, remarked, “Although our sector continues to experience a tough operating environment, I am pleased with our ability to turn in a solid quarter, with normalized adjusted EBITDAR comparable to that achieved in last year’s third quarter.” Matros added, “With respect to the previously announced separation of our operating assets and real estate assets, we have completed debt financings for both the operating company and the real estate company and have received all necessary regulatory approvals. We look forward to our stockholders’ meeting on November 4 and to completing the separation transaction on November 15.” Segment Updates On a year-over-year basis for the quarter, revenue growth in Sun’s inpatient services business totaled $3.8 million, or 0.9 percent, due principally to revenue growth in its hospice business, SolAmor. SolAmor’s revenues increased from $7.2 million to $11.3 million, due to census expansion derived from same store census growth as well as an October 2009 acquisition. SolAmor contributed $2.5 million of adjusted EBITDA for the quarter and an adjusted EBITDA margin of 22.3 percent. In the quarter, revenues from SunBridge’s nursing center operations were flat on a year-over-year basis due to declines in nursing center customer base and the lingering effect of the October 2009 Medicare rate reduction, partially offset by acuity-driven rate growth. SunBridge’s acuity growth was evidenced by its Medicare Rehab RUG use of 91.2 percent, which was up 250 basis points year-over-year, and its Medicare REX utilization of 44.4 percent, which was up 240 basis points year-over-year. On an overall basis, the inpatient services business reported adjusted EBITDAR of $69.0 million for the quarter, with an adjusted EBITDAR margin of 16.3 percent. SunDance, Sun’s rehabilitation therapy services business, experienced revenue growth of $6.8 million, or 15.0 percent, in the quarter on the strength of growth in revenue per contract of 8.5 percent and growth in total non-affiliated contracts of 4.9 percent. Given the strong revenue results, adjusted EBITDA margin also expanded in the quarter by 190 basis points, producing an 8.0 percent adjusted EBITDA margin. Industry demand for temporary medical staffing continues to be down as a result of the slow economy.Accordingly, revenues from CareerStaff, Sun’s medical staffing services business, were down compared to revenues in the same quarter of 2009, resulting in adjusted EBITDA margin of 6.2 percent for the quarter. Bill Mathies, president and chief operating officer of SunBridge and chief operating officer over Sun’s operating subsidiaries, commented on the segment results: “Our early assessment of the implementation of RUG IV, the changes to concurrent therapy and the elimination of the look-back period is that they are neutral on a consolidated basis, with the market basket rate increases we received on October 1 being accretive to our results. Our experience to date affirms our positive view of the opportunity that these changes in the reimbursement system afford us, given our strategy of serving clinically-complex patients, as well as the savings the changes will achieve for the Medicare program. Continuing our focus on short-stay high-acuity patients requires the expansion of our portfolio of Rehab Recovery Suites® (RRS). At the end of the quarter, our RRS centers aggregated 1,647 beds, an increase of 44.6 percent over the number of RRS beds in service in the third quarter of 2009. Our rehabilitation business achieved solid revenue growth in the quarter, driven by the increase in contracts as well as the increase in revenue per contract. Our hospice business continues to perform consistently with our expectations. Our medical staffing business, as noted, continued to show a decline in revenues, EBITDA, and margins but the revenue decline has slowed and billable hours were actually up for the quarter.” Conference Call As previously announced, investors and the general public are invited to listen to a conference call with Sun’s senior management on Thursday, Oct. 28, 2010, at 10 a.m. Pacific / 1 p.m. Eastern to discuss the Company’s earnings for the third quarter of 2010. To listen to the conference call, dial (888) 437-9364 and refer to Sun Healthcare Group. A recording of the call will be available from 4 p.m. Eastern on Oct. 28, 2010, until midnight Eastern on Nov. 28, 2010, by calling (888) 203-1112 and using access code 4118106. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc.’s (NASDAQ GS: SUNH) subsidiaries provide nursing, rehabilitative and related specialty healthcare services principally to the senior population in the United States. Sun’s core business is providing, through its subsidiaries, inpatient services, primarily through 166 skilled nursing centers, 16 combined skilled nursing, assisted and independent living centers, 10 assisted living centers, two independent living centers and eight mental health centers. On a consolidated basis, Sun has annual revenues of $1.9 billion and approximately 30,000 employees in 46 states. At Oct. 1, 2010, SunBridge centers had 23,189 licensed beds located in 25 states, of which 22,407 were available for occupancy. Sun also provides rehabilitation therapy services to affiliated and non-affiliated centers through its SunDance subsidiary, medical staffing services through its CareerStaff Unlimited subsidiary and hospice services through its SolAmor subsidiary. In May 2010, Sun announced a plan to restructure its business by separating its real estate assets and its operating assets into two separate, publicly-traded companies (the “Separation”), subject to the approval of stockholders and other conditions. The Separation will be accomplished by distributing to stockholders the stock of SHG Services, Inc., a Sun subsidiary that will own and operate the operating subsidiaries.Substantially all of Sun’s owned real estate assets will continue to be owned by Sun, which will, after the Separation, merge into its subsidiary, Sabra Health Care REIT, Inc. Following this merger, SHG Services, Inc. will change its name to Sun Healthcare Group, Inc. The common stock of both companies is expected to trade on the NASDAQ Global Select Market. The Separation is expected to be completed on Nov. 15, 2010. Forward-looking Statement Statements made in this release that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate,” "expect,” "hope,” "intend,” "may” and similar expressions. Forward-looking statements in this release include all statements regarding the Company’s expected future financial position and results of operations, business strategy, the impact of reductions in reimbursements and other changes in government reimbursement programs, the timing and impact of the Separation and transactions related thereto, growth opportunities and plans and objectives of management for future operations. Factors that could cause actual results to differ are identified in the public filings made by the Company with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; the impact that any healthcare reform legislation will have on the Company’s business; the ability to maintain the occupancy rates and payor mix at the Company’s healthcare centers; potential liability for losses not covered by, or in excess of, the insurance; the effects of government regulations and investigations; the significant amount of the Company’s indebtedness; covenants in debt agreements that may restrict the Company’s activities, including the Company’s ability to make acquisitions, incur more indebtedness and refinance indebtedness on favorable terms; Sun’s ability to accomplish the Separation and the transactions related thereto; the impact of the current economic downturn on the business; increasing labor costs and the shortage of qualified healthcare personnel; and the Company’s ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect the Company’s business and financial results are included in Sun’s public filings made with the Securities and Exchange Commission, including its Annual Report on Forms 10-K and Quarterly Reports on Form 10-Q, copies of which are available on Sun’s web site, www.sunh.com. There may be additional risks of which the Company is presently unaware or that it currently deems immaterial. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond the Company’s control. Sun cautions investors that any forward-looking statements made by Sun are not guarantees of future performance and are only made as of the date of this release. Sun disclaims any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. Adjusted EBITDA, adjusted EBITDAR and free cash flow, as used in this press release and in the accompanying tables, which are non-GAAP financial measures, are each reconciled to their respective GAAP-recognized financial measures in the accompanying tables.In addition, the normalizing adjustments to adjusted EBITDAR and earnings per share as discussed in this press release and shown, together with normalizing adjustments to other financial measures, in the accompanying tables, are non-GAAP adjustments, and are reconciled to GAAP financial measures in the accompanying tables. Additional Information In connection with the Separation, SHG Services, Inc. has filed with the SEC a Registration Statement on Form S-1 and Sabra Health Care REIT, Inc. has filed with the SEC a Registration Statement on Form S-4, each containing an identical proxy statement/prospectus for the special meeting of stockholders to be held on Nov. 4, 2010. The definitive proxy statement/prospectus was mailed to Sun stockholders on or about Oct. 4, 2010. Before making any voting or investment decision,Sun stockholders and investors are urged to read the proxy statement/prospectus and other documents filed with the SEC carefully and in their entirety because they contain important information about the proposed transactions.Stockholders will be able to obtain these documents free of charge at the SEC’s website at www.sec.gov.In addition, investors and stockholders of Sun may obtain free copies of the documents filed with the SEC by contacting Sun’s investor relations department at (505) 468-2341 (TDD users, please call (505) 468-4458) or by sending a written request to Investor Relations, Sun Healthcare Group, Inc. 101 Sun Avenue N.E., Albuquerque, N.M. 87109. Investors and stockholders may also obtain a copy of these documents by requesting them in writing from Sun's proxy solicitation agent, Innisfree M&A, at 501 Madison Avenue, New York, NY 10022, or by telephone at (212) 750-5833. Sun and its directors and executive officers and other members of its management and employees may be deemed participants in the solicitation of proxies from the stockholders of Sun in connection with the transactions described in this release. Information about the directors and executive officers of Sun and their ownership of shares of Sun common stock are set forth in the Annual Report on Form 10-K for the year ended Dec. 31, 2009, filed with the SEC on March 5, 2010, and in the definitive proxy statement/prospectus for the special meeting of stockholders filed with the SEC on Sept. 29, 2010.These documents may be obtained free of charge from the sources indicated above. Additional information regarding the interests of these participants is also included in the definitive proxy statement/prospectus for the special meeting. ### SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Three Months Ended Three Months Ended September 30, 2010 September 30, 2009 Revenue $ $ Depreciation and amortization Interest expense, net Pre-tax income Income tax expense Income from continuing operations Loss from discontinued operations ) ) Net income $ $ Diluted earnings per share $ $ Adjusted EBITDAR $ $ Margin - Adjusted EBITDAR % % Adjusted EBITDAR normalized $ $ Margin - Adjusted EBITDAR normalized % % Adjusted EBITDA $ $ Margin - Adjusted EBITDA % % Adjusted EBITDA normalized $ $ Margin - Adjusted EBITDA normalized % % Pre-tax income continuing operations - normalized $ $ Income tax expense - normalized $ $ Income from continuing operations - normalized $ $ Diluted earnings per share from continuing operations - normalized $ $ Net income - normalized $ $ Diluted earnings per share - normalized $ $ See definitions of Adjusted EBITDA and Adjusted EBITDAR in the table "Reconciliation of Net Income to Adjusted EBITDA and Adjusted EBITDAR". See normalizing adjustments in the table "Normalizing Adjustments - Quarter Comparison." 1 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Nine Months Ended Nine Months Ended September 30, 2010 September 30, 2009 Revenue $ $ Depreciation and amortization Interest expense, net Pre-tax income Income tax expense Income from continuing operations Loss from discontinued operations ) ) Net income $ $ Diluted earnings per share $ $ Adjusted EBITDAR $ $ Margin - Adjusted EBITDAR % % Adjusted EBITDAR normalized $ $ Margin - Adjusted EBITDAR normalized % % Adjusted EBITDA $ $ Margin - Adjusted EBITDA % % Adjusted EBITDA normalized $ $ Margin - Adjusted EBITDA normalized % % Pre-tax income continuing operations - normalized $ $ Income tax expense - normalized $ $ Income from continuing operations - normalized $ $ Diluted earnings per share from continuing operations - normalized $ $ Net income - normalized $ $ Diluted earnings per share - normalized $ $ See definitions of Adjusted EBITDA and Adjusted EBITDAR in the table "Reconciliation of Net Income to Adjusted EBITDA and Adjusted EBITDAR". See normalizing adjustments in the table "Normalizing Adjustments - Quarter Comparison." 2 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2010 December 31, 2009 (unaudited) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other assets Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash, non-current Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued self-insurance obligations, current Income taxes payable - Other accrued liabilities Current portion of long-term debt and capital lease obligations Total current liabilities Accrued self-insurance obligations, net of current portion Long-term debt and capital lease obligations, net of current portion Unfavorable lease obligations, net Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock of $.01 par value, authorized 10,000,000 shares, no shares were issued and outstanding as of September 30, 2010 and December 31, 2009 - - Common stock of $.01 par value, authorized 125,000,000 shares, 74,788,448 and 43,764,240 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss, net - ) Total liabilities and stockholders' equity $ $ 3 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Three Months Ended Three Months Ended September 30, 2010 September 30, 2009 (unaudited) (unaudited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $59 and $106, respectively Transaction costs - Restructuring costs - Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Discontinued operations: Loss from discontinued operations, net of related taxes ) ) Loss on disposal of discontinued operations, net of related taxes - ) Loss from discontinued operations, net ) ) Net income $ $ Basic income per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net - ) Net income $ $ Diluted income per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net - ) Net income $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 4 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Nine Months Ended Nine Months Ended September 30, 2010 September 30, 2009 (unaudited) (unaudited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $222 and $310, respectively Transaction costs - Loss on sale of assets, net - 41 Restructuring costs - Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Discontinued operations: Loss from discontinued operations, net of related taxes ) ) Loss on disposal of discontinued operations, net of related taxes - ) Loss from discontinued operations, net ) ) Net income $ $ Basic income per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net income $ $ Diluted income per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net Income $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 5 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Three Months Ended Three Months Ended September 30, 2010 September 30, 2009 (unaudited) (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Depreciation and amortization Amortization of favorable and unfavorable lease intangibles ) ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net - 31 Stock-based compensation expense Deferred taxes Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) Restricted cash ) Prepaid expenses and other assets Accounts payable ) ) Accrued compensation and benefits ) Accrued self-insurance obligations 4 Income taxes payable - Other accrued liabilities Other long-term liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Borrowings of long-term debt Principal repayments of long-term debt and capital lease obligations ) ) Proceeds from issuance of common stock 55 Deferred financing costs ) - Net cash used for financing activities ) Net (decrease) increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net cash provided by operating activities to free cash flow: Net cash provided by operating activities $ $ Capital expenditures ) ) Free cash flow $ $ Free cash flow is defined as net cash flow provided by operating activities less cash used for capital expenditures.Free cash flow is used by management to evaluate discretionary cash flow potentially available for debt service and other financing activities. 6 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Nine Months Ended Nine Months Ended September 30, 2010 September 30, 2009 (unaudited) (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Depreciation and amortization Amortization of favorable and unfavorable lease intangibles ) ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net - Stock-based compensation expense Deferred taxes Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Restricted cash Prepaid expenses and other assets Accounts payable ) ) Accrued compensation and benefits Accrued self-insurance obligations Income taxes payable - Other accrued liabilities Other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Purchase of leased real estate - ) Proceeds from sale of assets held for sale - Net cash used for investing activities ) ) Cash flows from financing activities: Borrowings of long-term debt Principal repayments of long-term debt and capital lease obligations ) ) Payment to non-controlling interest ) ) Distribution to non-controlling interest ) ) Proceeds from issuance of common stock 75 Deferred financing costs ) - Net cash used for financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net cash provided by operating activities to free cash flow: Net cash provided by operating activities $ $ Capital expenditures ) ) Free cash flow $ $ Free cash flow is defined as net cash flow provided by operating activities less cash used for capital expenditures.Free cash flow is used by management to evaluate discretionary cash flow potentially available for debt service and other financing activities. 7 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO EBITDA and EBITDAR (in thousands) For the For the Three Months Ended Three Months Ended September 30, 2010 September 30, 2009 (unaudited) (unaudited) Total net revenues $ $ Net income $ $ Income from continuing operations Income tax expense Interest, net Depreciation and amortization EBITDA $ $ Restructuring costs - Adjusted EBITDA $ $ Center rent expense Adjusted EBITDAR $ $ EBITDA is defined as earnings before loss on discontinued operations, income taxes, interest, net, depreciation and amortization.Adjusted EBITDA is defined as EBITDA before restructuring costs and loss on sale of assets, net.Adjusted EBITDAR is defined as Adjusted EBITDA before center rent expense.Adjusted EBITDA and Adjusted EBITDAR are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.Adjusted EBITDA and Adjusted EBITDAR are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability.Adjusted EBITDA and Adjusted EBITDAR should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from Adjusted EBITDA and Adjusted EBITDAR are significant components in understanding and assessing finance performance, Adjusted EBITDA and Adjusted EBITDAR should not be considered in isolation or as alternatives to net income, cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because Adjusted EBITDA and Adjusted EBTIDAR are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations.Adjusted EBITDA and Adjusted EBITDAR as presented may not be comparable to other similarly titled measures of other companies. 8 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO ADJUSTED EBITDA and ADJUSTED EBITDAR (in thousands) For the For the Nine Months Ended Nine Months Ended September 30, 2010 September 30, 2009 (unaudited) (unaudited) Total net revenues $ $ Net income $ $ Income from continuing operations Income tax expense Interest, net Depreciation and amortization EBITDA $ $ Loss on sale of assets, net - 41 Restructuring costs - Adjusted EBITDA $ $ Center rent expense Adjusted EBITDAR $ $ EBITDA is defined as earnings before loss on discontinued operations, income taxes, interest, net, depreciation and amortization.Adjusted EBITDA is defined as EBITDA before restructuring costs and loss on sale of assets, net.Adjusted EBITDAR is defined as Adjusted EBITDA before center rent expense.Adjusted EBITDA and Adjusted EBITDAR are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.Adjusted EBITDA and Adjusted EBITDAR are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability.Adjusted EBITDA and Adjusted EBITDAR should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from Adjusted EBITDA and Adjusted EBITDAR are significant components in understanding and assessing finance performance, Adjusted EBITDA and Adjusted EBITDAR should not be considered in isolation or as alternatives to net income, cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because Adjusted EBITDA and Adjusted EBTIDAR are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations.Adjusted EBITDA and Adjusted EBITDAR as presented may not be comparable to other similarly titled measures of other companies. 9 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF INCOME (LOSS) FROM CONTINUING OPERATIONS TO ADJUSTED EBITDA and ADJUSTED EBITDAR ($ in thousands) For the Three Months Ended September 30, 2010 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ $ $ $
